DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10-13, 17-19, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP (5867022 B2). 
	Regarding claim 1, JP discloses one or more signal sources (3: see fig. 2); a measurement front end having at least first and second inputs; a substantially planar connector having a length between first and second ends (4: see fig. 2) and supporting a plurality of conductors spanning between the first and second ends, wherein at each point between the first and second ends the conductors are substantially equi-spaced from one another within the substantially planar connector (5, fig. 2), wherein the plurality of conductors comprises: at least one signal conductor connecting the signal sources to the first input (5c, fig. 2); at least two further conductors (5b, fig. fig. 2) connecting to the one or more signal sources, wherein one or both of the two further conductors also connect to the second input; wherein each of the at least one signal conductor and the at least two further conductors belongs to one or more closed loops, 
Regarding claim 2, JP discloses the substantially planar connector further comprises an electrostatic shield layer configured to shield the at least one signal conductor and the at least two further conductors from coupling to electric fields originating outside the substantially planar connector (5, fig. 2).
Regarding claim 3, JP discloses at least a portion of the substantially planar connector is flexible (5, fig. 2).
Regarding claim 4, JP discloses the at least one signal conductor and the at least two further conductors (5b, fig. fig. 2) at least partly define two or more closed loops, wherein at least one of the closed loops includes one of the signal sources; and/or
wherein at least one closed loop of the one or more closed loops crosses itself to form two or more sub-loops.
Regarding claim 6, JP discloses one or more resistances, each resistance connected in series with one of the at least one signal conductor and the at least two further conductors (5c, 5d, 5a, 5b) wherein each resistance of the one or more resistances is configured to adjust the relative impedances of corresponding closed loop or loops which include that resistance, optionally wherein the resistances of the one or more resistances are larger than the resistance of the corresponding conductors.


Regarding claim 10, JP discloses one or more conductors of the plurality of conductors (5a) which bracket the at least one signal conductor and the at least two further conductors are connected to a ground or reference potential.
Regarding claim 11, JP discloses the cancellation of electromotive forces is maintained when the substantially planar connector is twisted, folded, bent and/or otherwise deformed (see fig. 6).
Regarding claim 12, JP discloses the one of or more closed loops comprise at least one closed loop which does not include any signal sources (5c).
Regarding claim 13, JP discloses the one or more signal sources comprise at least one selected from a current sensor, a microphone, an ultrasonic transducer and a pick-up coil (see figs 1, 2: the controlled system)
Regarding claim 17, JP discloses the one or more signal sources comprise a signal source having first and second terminals; wherein the at least one signal conductor and the at least two further conductors  (5a) comprise: a first signal conductor connecting the first input to the first terminal; second and third signal conductors, both 
Regarding claim 18, JP discloses the at least one signal conductor and the at least two further conductors further comprise a fourth signal conductor connecting the first input to the first terminal; wherein the fourth signal conductor is arranged between the second and third signal conductors (5a, 5b,5c, 5d).
Regarding claim 19, JP discloses the one or more signal sources comprise first and second balanced signal sources, each having a positive terminal and a negative terminal; wherein the at least one signal conductor and the at least two further conductors comprise: a fifth signal conductor connecting the first input to the positive terminal of the first balanced signal source; a sixth signal conductor connecting the negative terminal of the first balanced signal source to a ground or reference potential; a seventh signal conductor connecting the second input to the negative terminal of the second balanced signal source; an eighth signal conductor connecting the positive terminal of the second balanced signal source to a ground or reference potential; wherein the fifth to eighth signal conductors belong to a single crossed closed loop ( See fig. 4; and paragraph 0022).
Regarding claim 24, JP discloses a signal source having first and second terminals (3, 4); a signal receiver or load having first and second inputs (see fig. 2);
a substantially planar connector having a length between first and second ends and supporting a plurality of conductors  5a, 5b, 5c, 5d) spanning between the first and second ends, wherein at each point between the first and second ends the conductors are substantially equi-spaced from one another within the substantially planar 
Regarding claim 25, JP discloses substantially planar connector (see figs. 2-5) having a length between first and second ends and supporting a plurality of conductors spanning between the first and second ends; wherein at each point between the first and second ends the conductors (5a, 5b, 5c, 5d) are substantially equi-spaced from one another within the substantially planar connector; wherein a first end region corresponds to a region extending from the first end for 10% of the length, and a second end region corresponds to a region extending from the second end for 10% of the length; wherein at least a pair of the conductors are electrically connected within one or both of the first end region and the second end region (see figs. 2-5). 
Regarding claim 26, JP discloses at least one pair of conductors (5a, 5b, 5c, 5d) are electrically connected at one or both of the first end and the second end.
Regarding claim 26, JP discloses the substantially planar connector comprises a flat flexible cable (5 or 58), a ribbon cable or a flexible printed circuit substrate.
                                       Conclusion
s 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	           03/25/2022